[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: TRANSFER OF CASE TO NEW LONDON JUDICIAL DISTRICT
On September 11, 1991, the Court, after hearing and deciding all outstanding issues in the instant case, advised counsel that the Court would be willing, if the file were transferred to New London County for the period of the undersigned's assignment to that district, to continue to sit on this case as an individual calendar judge. Prior to September 11, the Court had obtained the permission of the Administrative Judge of the New London Judicial District for such transfer, and so advised counsel.
Upon counsel's agreeing to move to transfer the action, the case is now in a position to be transferred, and the Administrative Judge for the New London Judicial District advises that he does not recall the conversation between this judge and the Administrative Judge. The Administrative Judge further advises, after consulting with the clerk of court and the trial court administrator, that he intends to refuse permission for the transfer of the case to the New London Judicial District. Presumably, this means that the case will stay in Hartford and that the undersigned will no longer be able or willing to hear matters in this case.
The Court apologizes to counsel for the confusion and extra work and effort that has been occasioned by these events.
Koletsky, J.